Exhibit 10.1

 

 

ASSIGNMENT AGREEMENT AND COVENANT NOT TO SUE

 

 

This Assignment Agreement and Covenant Not To Sue (the “Agreement”) is made as
of the date set forth on the signature page hereto in Denver, Colorado by and
between Omni Bio Pharmaceutical, Inc., a publicly traded Colorado corporation
(the “Company”) and Bohemian Investments, LLC, a Colorado limited liability
company (“Bohemian”). The Company and Bohemian are sometimes hereinafter
referred to collectively as the “Parties”.

Recitals

 

A.     Whereas, Bohemian is a secured creditor of the Company having loaned to
the Company the total principal amount of $2,300,000.00 pursuant to a senior
secured promissory note, as amended (the “Note”). The Note has accrued interest
of more than $205,155.00 (the Note and accrued interest, collectively, the
“Debt”); and,

 

B.     Whereas, Bohemian has a senior security interest in all of the assets of
the Company as set forth in the Loan and Warrant Purchase Agreement, as amended,
pursuant to which the Note, as amended, was issued and as further set forth in
Exhibit A hereto (the “Assets”); and,

 

C.     Whereas, the Company has been unsuccessful in its fundraising and
partnering/licensing efforts and does not anticipate being able to raise
sufficient capital to continue operations; and,

 

D.     Whereas, Bohemian is the largest creditor of the Company, and the Company
does not have sufficient cash assets to pay the Note; and,

 

E.     Whereas, the Company desires to discharge the Debt by assigning to
Bohemian, or its designee, the Assets without recourse, warranty or
representation, on an “as is, where is basis” (the “Assignment”); and,

 

F.     Whereas, Bohemian desires to accept delivery of the Assets, discharge the
Debt, release its lien against the Company, as provided herein.

 

 
 

--------------------------------------------------------------------------------

 

 

NOW THEREFORE, for the following bargained for consideration, including the
agreements set forth below, the receipt and sufficiency of which the Parties
hereby acknowledge as good and sufficient consideration;

 

The Parties hereby agree as follows:

 

1.     The facts, circumstances, and transactions recounted in recital
paragraphs A through F, inclusive, are true and correct.

 

2.     On the date this Agreement is executed, the Company shall assign to
Advent Bio Holdings LLC (“Advent”), Bohemian’s designee, the Assets in forms
substantially similar to Exhibits A and B to this Agreement (the “Assignment”).
The Company makes no representation or warranty with respect to the Assets,
other than as expressly set forth in the Assignment, which is made without
recourse. The Company shall cooperate with Bohemian to complete the legally
enforceable Assignment to Advent. The Company shall execute whatever additional
documents or instruments Advent or Bohemian reasonably require to perfect such
Assignment; provided, however, the Company and its officers, directors or
employees shall not be required to expend any monies or undertake or perform any
act to enhance or otherwise add value to the Assets upon completion of the
Assignment.

 

3.     The Assignment shall be effective upon execution by the Parties with
respect to all Assets other than the Licenses (as defined in Exhibit A). On the
date of the Assignment, Bohemian shall deliver the original Note to Fox
Rothschild LLP, c/o Heather Badami, to be held in escrow (the “Escrow Agent”).
If the Escrow Agent receives a written consent from the University of Colorado
to the Assignment of the Licenses (as defined in Exhibit A) (the “Consent”)
prior to the date which is six months from the date of the Assignment, (i) the
Note shall be marked “Paid in Full”, (ii) the Debt shall be permanently
discharged, and (iii) the Assignment of the Licenses shall be effective upon the
date of the Consent. If the Escrow Agent does not receive the Consent prior to
the date which is six months from the date of the Assignment, or prior to such
six months receives written notice from the University of Colorado that the
Consent will not be provided under any circumstances (a “Notice”), (i) the Note
shall be released from escrow and delivered to Bohemian, (ii) the Debt shall not
be discharged, and (iii) the Licenses shall not be included in the Assignment to
Advent. Notwithstanding the foregoing, from the date of this Assignment, Advent
undertakes to perform all of the Company’s obligations under the Licenses
(including but not limited to making payments thereunder) until the Assignment
or, if earlier, receipt of the Notice.

 

 
 

--------------------------------------------------------------------------------

 

 

4.     Bohemian shall execute whatever additional documents the Company
reasonably requests so that the Debt can be discharged and the lien on the
Assets released in accordance with the terms of this Agreement.

 

5.     Bohemian declares and represents that no promise, inducement nor
agreement, not otherwise stated herein, has been made to them with respect to
the Assignment other than as set forth in this Agreement. This Agreement
contains the entire agreement between the Parties.

 

6.     As consideration for the effective assignment of the Assets, the Parties,
each on behalf of themselves and on behalf of the respective heirs, legal
representatives, officers, directors, managers, shareholders, members, agents,
parents, successors, and assigns promise not to sue or proceed in any manner, in
agency or other proceedings, whether at law, in equity, by way of administrative
hearing, or otherwise, to solicit others to institute any such actions or
proceedings, or consent to be a complainant in any criminal action or
proceeding, against the other party and its respective heirs, legal
representatives, officers, directors, managers, shareholders, members, agents,
parents, successors and assigns, because of or arising out of the Debt and any
events, actions or inactions related thereto, including (but not limited to) the
Assignment, occurring on or before the date the Assignment becomes effective.

 

7.     This Agreement and its reduction to final written form is the result of
good faith negotiations between the Parties and their respective counsel. This
Agreement, together with its Exhibits, shall be considered a total integration
of the Parties’ negotiations and understandings. This Agreement is the product
of mutual negotiation and drafting, any ambiguities remaining herein shall not
be construed against any party. In the event of any disputes concerning this
Agreement the Parties agree to submit to the jurisdiction of the District Court
of Jefferson County, the State of Colorado. This Agreement shall be governed by
the laws of the State of Colorado both as to interpretation and performance. The
prevailing party in any litigation to enforce this Agreement shall be awarded
their reasonable attorneys’ fees and all related costs.

 

 
 

--------------------------------------------------------------------------------

 

 

8.     The provisions of this Agreement are severable and if any provision is
declared illegal, unenforceable or void, the remaining provisions shall remain
in full force and effect.

 

9.     This Agreement may be executed in counterparts, and by facsimile, e-mail,
or image; each counterpart shall constitute an original and the counterparts,
when taken together, will have the same force and effect as if the Agreement was
executed by the parties without counterparts.

 

10.     The Parties acknowledge and state that they have carefully read this
entire Agreement, have consulted with their attorneys concerning this Agreement,
and have been fully and completely advised concerning the contents of this
Agreement and had sufficient opportunity to investigate and review the Assets
and the terms of this Agreement. There are no other promises, understandings,
representations, warranties, covenants, or agreements, verbal or otherwise, in
relation to the subject matter of this Agreement between the Parties, except as
expressly set forth in this Agreement.

 

11.     Each Party covenants and represents that it is fully authorized to enter
into this Agreement and to carry out the obligations provided for in this
Agreement. Where a person has executed this Agreement on behalf of a Party, that
person covenants, warrants, and represents that he or she is authorized to do so
by that Party.

 

12.     This Agreement shall be binding upon and inure to the benefit of the
Parties’ successors and assigns.

 

13.     This Agreement shall not be altered, amended, modified, or otherwise
changed except by a writing duly signed by the Parties.

 

14.     The Parties acknowledge that they shall be solely responsible for their
own respective legal fees and expenses including legal fees and expenses
incurred in the negotiation, execution, and performance of this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

DATED this 23rd day of June, 2015.

 

 

 

COMPANY:

 

Omni Bio Pharmaceutical, Inc.,

a publicly traded Colorado corporation

 

 

By:      /s/ Bruce E. Schneider                              

Name:      Bruce E. Schneider

Its:            Chief Executive Officer

 

 

BOHEMIAN:

 

Bohemian Investments, LLC,

a Colorado limited liability company

 

 

By:      /s/ Joseph C. Zimlich                              

Name: Joseph C. Zimlich

Its: Managing Member, Sole Member, BOCO Holdings, LLC